1 Reported in 226 N.W. 203.
Certiorari to review the order of the industrial commission disallowing the claim of the petitioner for compensation for the death of her husband, William Wagner.
He was operated upon for appendicitis on August 30, 1923. He was very obese, being 75 pounds overweight, and the wound did not heal well. A hernia developed where the incision had been made and began giving him trouble in December, 1923. He was in the employ of defendant Wheeler-Barnes Company as manager of the department engaged in manufacturing peanut butter and remained in their employ until August, 1924, when he either quit or was discharged on account of his disability. A year later he resumed his employment and continued in it for about two years. He suffered from the hernia continually, and in September, 1927, his condition became so serious that he went to the hospital at Rochester and had an operation performed. He died five days later.
Mr. Wagner in his lifetime made no claim for compensation, but some months after his death his widow filed this claim. The only question in the case is a question of fact — whether the hernia resulted in whole or in part from a strain in lifting a sack of peanuts in December, 1923, or as a consequence of Mr. Wagner's condition following the operation for appendicitis. An examination of the record discloses ample evidence to sustain the conclusion of the commission, and therefore there is no ground for this court to interfere. 6 Dunnell, Minn. Dig. (2 ed.) § 10426.
Order affirmed and writ discharged. *Page 617